Citation Nr: 0335227	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-07 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
initially assigned a 20 percent rating.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.  
He also had more than 2 years and 11 months of prior active 
service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO rating decision that granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective from September 1991.  

A September 2003 RO rating decision granted service 
connection for various complications of diabetes mellitus.  
Service connection was granted for peripheral neuropathy of 
the right upper extremity and a 10 percent rating was 
assigned for this condition, peripheral neuropathy of the 
left upper extremity and a 10 percent rating was assigned for 
this condition, peripheral neuropathy of the right lower 
extremity and a 10 percent rating was assigned for this 
condition, peripheral neuropathy of the left lower extremity 
and a 10 percent rating was assigned for this condition, 
peripheral vascular disease of the right lower extremity and 
a zero percent rating was assigned for this condition, and 
peripheral vascular disease of the left lower extremity and a 
zero percent rating was assigned for this condition.  Special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) 
was also granted for loss of a creative organ (erectile 
dysfunction) due to the diabetes mellitus.  Service 
connection for diabetic nephropathy and a psychiatric 
disability as complications of diabetes mellitus was denied.  
The veteran was notified of these determinations and did not 
appeal.  Hence, the Board has classified the issue for 
appellate consideration as shown on the first page of this 
decision.


FINDING OF FACT

The diabetes mellitus has been manifested primarily by mild 
retinopathy, insulin therapy, and restricted diet since 
September 1991; avoidance of strenuous occupational or 
recreational activities due to diabetes mellitus is not found 
at any time from September 1991.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus at any time from September 1991 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Code 7913 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for diabetes mellitus, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the severity of the diabetes mellitus.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

In a December 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
evaluation for diabetes mellitus.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The veteran was advised to submit 
any evidence by January 2003.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
veteran's case, however, the record shows that he underwent a 
VA examination in July 2003 to determine the severity of his 
diabetes mellitus, that he receives all of his treatment for 
this condition at VA medical facilities, and that the reports 
of his VA treatment have been obtained for inclusion in the 
record. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).



A.  Factual Background

The veteran had active service from July 1968 to July 1971.  
He also had more than 2 years and 11 months of prior active 
service.

VA medical records show that the veteran was treated and 
evaluated for diabetes mellitus from 1991 to 2003.  The more 
salient medical reports related to his appeal are discussed 
below.

A VA report shows that the veteran was hospitalized from 
September to November 1991.  He reported that he was 5 feet 
and 10 inches tall, and weighed 245 pounds the prior year, 
having put on some weight.  He had put himself on a diet and 
lost 10 pounds and continued to lose weight.  He noted 
excessive thirst and frequent large volumes of urine being 
passed, and that his appetite and sense of taste had changed 
about 3 months prior to this hospital admission.  His weight 
was 197.4 pounds at admission.  He was found to have diabetes 
mellitus, type II, adult onset type, that was treated with 
Micronase and diet.

VA reports of the veteran's treatment in the 1990's and early 
2000's reveal that he was seen for diabetes mellitus.  His 
treatment consisted primarily of insulin and a restricted 
diet.  An eye consultation in July 2002 revealed mild 
retinopathy of both eyes.  These records reveal that the 
veteran does not comply with dietary restrictions.

The veteran testified at a hearing in July 2003.  His 
testimony was to the effect that he treated his diabetes 
mellitus with a restricted diet, limited activities, and 
insulin.

The veteran underwent a VA examination in July 2003 to 
determine the severity of the diabetes mellitus.  He reported 
hypoglycemic reactions at least once a day and that he was 
not following his diet.  He reported being advised to avoid 
strenuous activities.  He weighed 207 pounds.  His treatment 
included NPH insulin, 25 units, twice a day.  The veteran 
wore glasses and reported no visual problems with the use of 
the glasses.  The diagnoses were diabetes mellitus, type II, 
poorly controlled; no evidence of diabetic nephropathy; 
moderate diabetic peripheral neuropathy of the upper and 
lower extremities; and peripheral vascular disease as likely 
as not related to the diabetes mellitus.  The examiner noted 
that there were no indications that regulation of activities 
was required by the veteran, that is, avoidance of strenuous 
exercise, beyond that of reason as necessary for the control 
of the diabetes mellitus when proper diet and medication were 
adhered to.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is warranted for diabetes mellitus 
that is manageable by a restricted diet only.  A 20 percent 
evaluation requires diabetes mellitus that is manageable by 
insulin and restricted diet or oral hypoglycemic agent dosage 
and a restricted diet.  A 40 percent evaluation is 
appropriate for diabetes mellitus that is manageable with 
insulin, restricted diet, and regulation of activities.  A 
60 percent evaluation requires diabetes mellitus that is 
manageable with insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least one or 2 hospitalizations per 
year or twice a month visits to a diabetes care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is applicable 
for diabetes mellitus that requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913 (2001).

The evidence indicates that the veteran's diabetes mellitus 
is poorly controlled due to his failure to adhere to a 
restricted diet and that he has developed complications 
related to the diabetes mellitus.  Separate evaluations have 
been assigned for those complications of diabetes mellitus, 
and the manifestations of those conditions may not be again 
considered in the evaluation assigned to the diabetes 
mellitus without violation of the rule against the pyramiding 
of disability evaluations.  38 C.F.R. § 4.14 (2003).

Statements and testimony from the veteran are to the effect 
that he has to restrict his activities because of the 
severity of the diabetes mellitus.  In July 2003, he 
underwent a VA examination to determine the severity of his 
diabetes mellitus and the examiner noted that there were no 
indications that the veteran had to regulate his activities, 
that is avoid strenuous exercise, beyond that of reason 
necessary for the control of his diabetes mellitus when 
proper diet and medication were adhered to.  The Board finds 
that the preponderance of the evidence is against a finding 
that the diabetes mellitus has required "regulation of 
activities" at any time from September 1991.

The evidence, however, does show that the diabetes mellitus 
has been manifested by mild retinopathy, insulin therapy, and 
a restricted diet since September 1991.  These manifestations 
of the diabetes mellitus do not support a rating in excess of 
20 percent for the diabetes mellitus or a "staged rating" 
at any time since then.  Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for diabetes mellitus at any 
time form September 1991 and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A rating in excess of 20 percent for diabetes mellitus at any 
time from September 1991 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



